            Case 8:20-cr-00262-PWG Document 33 Filed 05/07/21 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                         :

       v.                                        :                   Criminal No. PWG-20-262

JOHNNIE CURRIE,                                  :

                Defendant                       :

                                          ...oooOooo...

                    GOVERNMENT'S RESPONSE TO DEFENDANT'S
                       MOTION TO SUPPRESS STATEMENTS

       The United States of America, by and through Jonathan F. Lenzner, United States

Attorney for the District of Maryland, and Hollis Raphael Weisman, Assistant United States

Attorney, submits the following response to the defendant's Motion to Suppress Statements.

       The defendant’s motion seeks suppression of statements he made to the police on both

February 20, 2020 and February 21, 2020. All statements were voluntary, made when the

defendant was not in custody, and admissible at trial in the government’s case in chief.

FACTS OF THE CASE

       The government expects the evidence to show that on February 9, 2020, the victim

reported that she had been assaulted by the defendant, Johnnie Currie. She told police that

while she was a passenger in his car, driving in Maryland, she and the defendant got into an

argument. The defendant cut her left thigh with a box cutter and refused to let her call for

assistance, passing Prince George’s Hospital Center and eventually dropping her off at MedStar

Washington Hospital Center in the District of Columbia.

       District of Columbia police originally responded to the MedStar emergency room, where

the defendant received 25 sutures to close the wound on her thigh. Upon realizing the assault

occurred in Maryland, the D.C. police contacted the Prince George’s County Police, who arrived
                                                1
             Case 8:20-cr-00262-PWG Document 33 Filed 05/07/21 Page 2 of 7



at the hospital. When the Prince George’s County detective realized that the cutting occurred on

the Baltimore-Washington Parkway, which is under federal jurisdiction, Park Police arrived to

take over the investigation

        During the next few weeks, Park Police spoke with the victim, obtained surveillance

video and the victim’s medical records, and confirmed that the assault with the box cutter

occurred on the Baltimore-Washington Parkway. They also checked the defendant’s criminal

records, identified his car where the cutting occurred, and determined whether the car was likely

to be in Maryland or the District of Columbia.

        Park Police concluded that the defendant’s car would probably be in the District of

Columbia. On February 20, 2020, they obtained a Superior Court search warrant for the

vehicle.

        The detectives met the defendant for the first time at about 12:30 p.m. that day at his

place of employment, showed him the search warrant, and explained that they wanted to conduct

a search of the car. Det. Pettett asked the defendant if he was aware of what happened on

February 9, 2020. Standing together, the defendant told Pettett, “No, I took someone to the

hospital.” He then gave the police his name, cellphone number, and the keys to the Honda.

Pettett told the defendant she would call him when the car was ready to be picked up. Police

then left.

        The Honda was towed to the Park Police station a few blocks from the defendant’s

employment location. Police conducted the search, and called the defendant about 4:30 p.m. to

tell him the search was completed. At about 6:50 p.m., the defendant arrived at the police

station and picked up his car. He agreed to meet with the detectives the following day, February

21, at the police station.



                                                 2
         Case 8:20-cr-00262-PWG Document 33 Filed 05/07/21 Page 3 of 7



       The only question the police asked him when the defendant picked up his car was

whether he was willing to come to the police station the next day to be interviewed. He agreed.

        Pettett received a call the following morning from a man who identified himself as an

attorney. He did not say he was representing the defendant, but asked Pettett about the

defendant.    Pettett explained that she was anticipating a voluntary interview, that the defendant

could leave at any time, and that the defendant would not be arrested. The caller used the term

“target” to refer to the defendant, but Pettett never told him that the defendant was a target.

       The defendant arrived at the police station on the evening of February 21, 2020. Pettett

escorted him into an interview room, where they were joined by Det. Turner. The door to the

interview room remained open. The defendant was not restrained; he was simply sitting on a

chair next to the desk where Pettett was sitting.       Turner was sitting on another chair. The

entire interview was video recorded.

       At about 7:47 p.m., Pettett began the interview by telling the defendant, “So, I appreciate

your coming in. Like I said, once we’re finished here, you’re going to walk out the door.”

Pettett continued, “Basically, what I want to talk to you about is what happened on the ninth.”

        Pettett then let the defendant tell his story, interrupting to ask questions. At no time did

she tell the defendant that he was under arrest. At no time did she handcuff or restrain him. At

no time did she close the door. She did not advise the defendant of his Miranda rights because

at no time was he placed in custody. And at no time did the defendant indicate that he wanted to

stop speaking or to leave.

       The defendant’s version of what happened on February 9 was basically exculpatory. He

acknowledged that the victim had a wound on her thigh, had no explanation for how she got the

wound, but denied doing it.



                                                    3
          Case 8:20-cr-00262-PWG Document 33 Filed 05/07/21 Page 4 of 7



       At the end of the interview, at about 8:41 p.m., Pettett told the defendant she had no

further questions. She said, “If something comes up, is it okay if I reach out to you and call you

on your cellphone?” The defendant said yes. As they got ready to leave the room, Pettett told

the defendant, “Well, we’ll grab your cellphone and I’ll walk you outside, okay?” They then

left the room.

ARGUMENT

A.     The defendant was not in custody, and Miranda warnings were therefore not required.

       The defendant has moved to suppress statements made to the police on February 20 and

February 21, 2020. He alleges, first, a violation of Miranda v. Arizona, 384 U.S. 1121 (1983).

       It is axiomatic that Miranda warnings are required for custodial interrogation. Miranda

v. Arizona, 283 U.S. 326 (1966). But the prerequisite is that the person be in custody. The test

for determining whether someone is in custody is whether, under the totality of the

circumstances, his “freedom of action is curtailed to a degree associated with formal arrest.”

Berkemer v. McCarty, 468 U.S. 420, 440 (1984) (Citation omitted.). Questioning during a

routine traffic stop does not require the giving of Miranda warnings, because a person stopped

for a routine traffic offense is not deemed to be in custody, despite the fact that he is not free to

leave. United States v. Leshuk, 65 F.3d 1105-09 (4th Cir. 1995). In fact, the “perception that

one is not free to leave is insufficient to convert a Terry stop into an arrest.” United States v.

Sinclair, 983 F.2d 598, 601 (4th Cir. 1993). Even the use of handcuffs does not convert an

encounter into a custodial arrest if the use of handcuffs is reasonably necessary to protect the

officer's safety. United States v. Hamlin, 319 F.3d 666, 671 (4th Cir. 2003).

       Moreover, “Custody determinations do not depend on the subjective views of either the

interrogating law enforcement officers or of the person being questioned, but depend instead the

objective circumstances of the interrogation.” United States v. Parker, 262 F.3d 415, 419 (4th
                                                   4
         Case 8:20-cr-00262-PWG Document 33 Filed 05/07/21 Page 5 of 7



Cir. 2001) (Citation omitted.)

       The defendant here was not placed in custody, nor the functional equivalent of custody,

on either February 20 or February 21, 2020. “When deciding whether a defendant not under

formal arrest was in custody—and thus if the Miranda requirements apply—a court asks whether

under the totality of the circumstances, a suspect’s freedom of action was curtailed to a degree

associated with formal arrest. ” United States v. Hashime, 734 F.3d 278, 282 (4th Cir. 2013).

(Internal quotation marks and citation omitted.) “Facts relevant to the custodial inquiry include,

but are not limited to, the time, place and purpose of the encounter, the words used by the officer,

the officer’s tone of voice and general demeanor, the presence of multiple officers, the potential

display of a weapon by an officer, and whether there was any physical contact between the

officer and the defendant.” Id. at 283.

       On February 20, the police officers spoke with the defendant at his place of business.

They did not arrest him or tell him he was under arrest. The one question asked, whether the

defendant knew what happened on February 9, 2020, was not asked while the defendant was in

custody, and therefore no custodial interrogation occurred. Although the defendant has not

articulated what “certain statements” from that day he is seeking to suppress (ECF30 at ¶¶ 2, 4),

that is the only statement made by the defendant that day that the government is aware of.

       On February 21, the defendant spoke with the police officers for slightly less than an hour

at the police station. Not only did the officers not tell the defendant that he was not under arrest,

but Pettett explicitly told the defendant that he would be leaving the police station at the end of

the interview. No one placed handcuffs on the defendant. No one displayed a weapon. No

physical contact occurred between the defendant and any police officer. No one even closed the

door to the interview room. The tones of voice of the officers and the defendant were normal

conversational tones. It would be unreasonable to consider these circumstances custody or its
                                                  5
           Case 8:20-cr-00262-PWG Document 33 Filed 05/07/21 Page 6 of 7



functional equivalent.

        Because there was no custody, there was no custodial interrogation, and the police were

not obligated to give the defendant any Miranda warnings.

B.      The statements made by the defendant were voluntary.

          The defendant also alleges that his statement were “otherwise involuntary.” ECF30 at

 ¶ 6. But at no time does he indicate what factors made his statements involuntary.

        “The test for determining whether a statement is voluntary under the Due Process Clause

is whether the confession was extracted by any sort of threats or violence, [or] obtained by any

direct or implied promises, however slight, [or] by the exertion of any improper influence.”

United States v. Braxton, 112 F.3d 777, 780 (4th Cir. 1997). (Alterations in original)).

“[C]oercive police activity is a necessary predicate to the finding that a confession is not

‘voluntary’ within the meaning of the Due Process Clause of the Fourteenth Amendment.”

Colorado v. Connelly, 479 U.S. 157, 167 (1986). The proper inquiry “is whether the defendant's

will has been ‘overborne’ or his ‘capacity for self-determination critically impaired.’” United

States v. Braxton, 112 F.3d at 780.

        The defendant does not allege even a hint of what the police did to overbear the

defendant’s will. They had a non-custodial conversation with him. He gave them a story that

exculpated him. The result is a voluntary statement that is admissible in the government’s case

in chief at trial.




                                                  6
         Case 8:20-cr-00262-PWG Document 33 Filed 05/07/21 Page 7 of 7



CONCLUSION

       For the above reasons, the government submits that the defendant's voluntary statements

were not custodial and therefore not subject to the requirements of Miranda. The defendant’s

Motion to Suppress Statements should be denied.

                                              Respectfully submitted,

                                              Jonathan F. Lenzner
                                              Acting United States Attorney for the
                                               District of Maryland




                                              ______________________________
                                              Hollis Raphael Weisman
                                              Assistant United States Attorney
                                              Bar No. 11465
                                              United States Courthouse
                                              6500 Cherrywood Lane, Room 400
                                              Greenbelt, Maryland 20770
                                              301-344-4029; 301-344-4516 (FAX)
                                              Hollis.weisman@usdoj.gov




                                              7
